UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2017 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments (unaudited) As of April 30, 2017 Market Value Shares ($000) Common Stocks (96.8%) Copper (5.9%) 1 Nevsun Resources Ltd. 35,974,070 79,852 Lundin Mining Corp. 5,545,622 29,576 ^ Southern Copper Corp. 678,330 23,992 * KAZ Minerals plc 1,559,817 10,173 Diversified Metals & Mining (6.5%) BHP Billiton plc 2,530,120 38,572 Independence Group NL 11,486,006 28,140 Grupo Mexico SAB de CV Class B 7,870,822 23,150 *,2 TREVALI MINING CORP. 27,500,000 21,758 BHP Billiton Ltd. 1,210,990 21,560 Boliden AB 421,370 12,038 * Orla Mining Ltd. 5,714,300 5,442 ^,* Arizona Mining Inc. 2,510,118 3,475 ^,* Balmoral Resources Ltd. 5,552,174 2,929 *,1 Aguia Resources Ltd. 7,705,882 2,884 Gold (66.5%) Franco-Nevada Corp. 2,147,728 146,303 Newmont Mining Corp. 4,010,906 135,609 Barrick Gold Corp. 7,350,539 122,901 ^ Randgold Resources Ltd. ADR 1,162,627 102,299 Agnico Eagle Mines Ltd. (New York Shares) 2,095,594 100,232 * B2Gold Corp. 37,190,786 94,465 * Endeavour Mining Corp. 4,110,270 67,809 * Kinross Gold Corp. 18,494,618 64,546 Goldcorp Inc. 4,283,847 59,802 Acacia Mining plc 11,216,670 57,493 Royal Gold Inc. 723,226 51,118 * IAMGOLD Corp. 12,254,292 50,631 ^,* Pretium Resources Inc. 4,359,290 43,201 ^ Alamos Gold Inc. 5,679,287 40,664 *,1 SEMAFO Inc. 17,304,248 39,805 Agnico Eagle Mines Ltd. (Toronto Shares) 814,545 38,936 ^ Tahoe Resources Inc. (New York Shares) 4,678,633 37,710 * Guyana Goldfields Inc. 7,245,396 35,934 AngloGold Ashanti Ltd. 3,118,942 35,718 OceanaGold Corp. 10,400,341 33,905 * Torex Gold Resources Inc. 1,844,299 31,237 ^,*, 1 Premier Gold Mines Ltd. 14,212,168 28,736 ^,*, 1 Roxgold Inc. 29,570,296 27,078 Alamos Gold Inc. Class A 3,627,542 25,963 * Saracen Mineral Holdings Ltd. 31,715,213 22,387 Tahoe Resources Inc. (Toronto Shares) 2,689,463 21,791 ^,* Alacer Gold Corp. 13,124,858 20,768 ^ Osisko Gold Royalties Ltd. 1,634,820 17,413 Yamana Gold Inc. 5,727,145 15,380 * Dacian Gold Ltd. 8,329,814 10,544 * Beadell Resources Ltd. 54,694,643 9,396 ^,* Barkerville Gold Mines Ltd. 9,369,455 7,276 * Integra Gold Corp. 10,565,149 6,114 * Gold Road Resources Ltd. 12,341,066 6,105 * B2Gold Corp. (Toronto Shares) 1,860,800 4,676 * Perseus Mining Ltd. 20,253,128 4,473 ^,* Nighthawk Gold Corp. (Toronto Shares 6,316,566 4,442 * Newcastle Gold Ltd. 5,265,895 3,626 * Osisko Gold Royalties Warrants Expire 2/26/2019 231,787 314 * Continental Gold Inc Warrants Expire 11/27/2017 450,000 94 * Primero Mining Corp. Warrants Expire 06/25/2018 638,250 16 Other (3.3%) Bunge Ltd. 644,985 50,973 *,2 Osisko Mining Inc 4,500,000 14,627 *,2 Nighthawk Gold Corp. 11,459,294 7,253 *,2 NEO LITHIUM PLACING 8,000,000 6,224 *,2 Bluestone Resources Inc. 1,797,000 1,778 * Americas Silver Corp Warrants Expire 06/09/2021 7,108,333 — * Nighthawk Gold Corp. Warrants Expire 8/29/2017 5,729,647 — * Osisko Mining Inc. Warrants to Expire 8/25/2018 4,500,000 — * NEO Lithium Placing Warrants Expire 8/22/2018 4,000,000 — *,2 Rescue Radio Corp. 15,955 — Precious Metals & Minerals (7.8%) Fresnillo plc 2,637,666 49,594 ^,*, 1 Dalradian Resources Inc. 45,625,000 41,111 ^ Dominion Diamond Corp. 3,099,594 37,671 ^,*, 1 Osisko Mining Inc. (Toronto Shares) 9,404,193 33,964 ^,* Mountain Province Diamonds Inc. 4,935,352 14,245 Lucara Diamond Corp. 6,088,724 14,050 Silver (6.8%) ^,1 Hochschild Mining plc 25,522,604 83,964 ^,* First Majestic Silver Corp. 4,513,000 36,691 * Fortuna Silver Mines Inc. 6,326,871 29,061 * MAG Silver Corp. 893,159 10,927 ^,*, 1 Americas Silver Corp. 2,369,444 6,943 Total Common Stocks (Cost $2,199,800) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 1,903 Total Precious Metals (Cost $1,213) Coupon Temporary Cash Investment (5.4%) Money Market Fund (5.4%) 3,4 Vanguard Market Liquidity Fund (Cost $131,365) 1.034% 1,313,562 131,383 Total Investments (102.3%) (Cost $2,332,378) Other Assets and Liabilities-Net (-2.3%)4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $70,826,000. * Non-income-producing security. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Restricted securities totaling $51,640,000, representing 2.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $80,239,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the latest quoted bid prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
